DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 07/13/21.
Claims 1-5, 7-11, 13, 15, 19 have been amended and are hereby entered.
Claims 18 and 20 have been canceled. 
Claims 21-22 have been added. 
Claims 1-17, 19, 21-22 are currently pending and have been examined.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/21 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-17, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/100,094 in view of St. Ores et al (US Publication 20060224421A1) further in view of Francois (US Publication 20160147951A1). 
This is a provisional nonstatutory double patenting rejection.
Claim 1 recites substantially similar limitations to Claims 1 and 2 of application 16/100,094. The additional limitation pertaining to a patient sensor configured to obtain health measurements and provide the health measurements to a computing device are obvious over St Ores ([0038], [0041], [0043], [0044], [0045], [0050], [0094], [0110]) with the motivation of replacing biological sample collection with analyzed sensor data from the patient (St Ores [0045]). The additional limitations pertaining to receiving using a notification relay service from the second computing device, one or more messages comprising invitations to participate in a clinical trial, under its broadest reasonable interpretation involves inviting individuals to participate in a clinical trial via an email or text message is taught by Francois at [0041],[0042], with the motivation of inviting patients who match to a particular study (Francois [0042]). The additional limitation pertaining to receiving via the notification relay service, access to an operational database and a secure communication relay service, under its broadest reasonable interpretation, involves receiving access to a clinical trial database and secure communication which is taught by St Ores at [0079] with the motivation of collecting, storing and processing data gathered remotely from participating patients. 
Dependent Claims 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 recite substantially similar limitations as Claims 2, 3, 4, 5, 6, 7, 9, 10, 11, 8, 12, 13/19, 14/19, and 19, respectively, as co-pending application 16/100,094. 
Claim 17 recites substantially similar limitations to Claim 16 of application 16/100,094.
Dependent claim 19 recites substantially the same limitations as corresponding claim 7 of application 16/100,094.  
Claim Objections
Claim 1 is objected to because of the following informalities: lines 5-6 contain recitation of “and provide the health measurements via to a second computing device” (emphasis by Examiner).  For purposes of examination, the inclusion of “via” is assumed to be a typographical error and the claim is being interpreted as “and provide the health measurements to a second computing device”.  Please correct or explain on the record. 
Claim 1 is objected to for grammatical uncertainty and indentation errors.  As drafted, Claim 1 includes the limitation “a first computing device…comprising: a patient sensor configured to: obtain health measurements…; and receive…one or more messages; receive…access to an operational database”.  Due to the placement of “and” (emphasis by Examiner), it is uncertain if this last limitation (receive…access to an operational database) occurs by the patient sensor, or if it is a feature of the “first computing device”. If the latter, grammar should be corrected.  Please consider verifying use of “and” in sentence structure and proper use of indentations for better comprehensibility. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains recitation of “A patient sensor configured to: … receive, using a notification relay service and from the second computing device, one or more messages comprising invitations to participate in a clinical trial; receive, via the notification relay service, access to an operational database and a secure communication relay service”, for which no support appears to be found in the specification. Specifically, when searching for the term “sensor”, there is no disclosure in the specification that the patient sensor which obtains health information also receives one or more messages…comprising invitations to join a clinical trial or receives access…to an operational database and a secure communication relay service.  
Dependent Claims 2-16 inherit the deficiencies of their respective parent claim and are subsequently rejected. 
Claim 1 and 17 have been amended to contain the limitation “in response to successful registration and enrollment by one or more of the patient application, the clinician application, or investigator application…”  However, Claim 1 and 17 only include positive recitation of a step of transmitting invitations to participate to a patient application, and fail to positively recite a step or 
Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by recitation of “a patient sensor configured to: … receive, using a notification relay service and from the second computing device, one or more messages comprising invitations to participate in a clinical trial; receive, via the notification relay service, access to an operational database and a secure communication relay service”. It is unclear how a patient sensor can receive one or more messages comprising invitations to participate in a clinical trial or receive access to an operational database and a secure communication relay service.  
Dependent Claims 2-16 inherit the deficiencies of their respective parent claim and are subsequently rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-16) and process (claims 17-20) which are directed to a clinical trial operations system and method of using. (Step 1: Yes)  
These steps of Claims 1 and 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components of Claim 1, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “wherein the second computing device is configured to” language, receive a set of trial design selections configured to customize a clinical trial, under its broadest reasonable interpretation in the context of the claim, encompasses an individual obtaining trial design selections to customize a clinical trial.  Similarly, the limitation in response to receiving…trial design selections, automatically composing, building, and distributing the patient application that provides access to the clinical trial operations system for a patient participating in the clinical trial, a clinician application providing access to the clinical trial operations system for a clinician caring for the patient, and an investigator application providing access to the clinical trial operations system for an investigator handling research and analysis for the clinical trial, under its broadest reasonable interpretation, is a limitation that involves methods of organizing human activity in which an individual uses the trial design selections received in prior limitation to create an application that provides access for patient, clinician, and investigator.  The limitation in response to successful registration and enrollment by one or more of the patient application, the clinician application, or the investigator application, provide access to the operational database and a secure communication relay service for multi-media communications
Claim 17 contains limitations that are similar or substantially similar to those of Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 17.
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions to follow a set of instructions. In the instant claims, the abstract idea is directed to an individual following a set of instructions to customize a clinical trial per received specifications and grant access to a database and communication service to particular applications. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 3, reciting particular aspects of how an individual (patient or clinician) may self-register and complete enrollment for a clinical trial, send messages to other participants, invite other patient candidates and clinician candidates to join the trial, and communicate with other participants of the clinical trial using a computer, which are methods of organizing human activity but for recitation of generic computer components; claim 4, reciting particular aspects of tracking status of clinical trial enrollment, communicating with other trial participants, and  accessing/analyzing de-identified health information, which are methods of organizing human activity but for recitation of generic computer components; claim 5, reciting particular aspects of registering other participants, inviting candidates, tracking status of enrollment, and communicating with participants, which are methods of organizing human activity but for recitation of generic computer components; Claim 13
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a first computing device configured to execute a patient application, the first computing device comprising…” (Claim 1), see applicant’s specification [0027]; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a patient sensor that provides health measurements via a second computing device (Claim 1); receive, using a notification relay service and from the second computing device, one or more messages comprising invitations to participate in a clinical trial (Claim 1); receive, via the notification relay service, access to an operational database and a secure communication relay service (Claim 1) amount to mere data gathering; exposing via a coordinator portal a plurality of trial design services for designing a clinical trial protocol using an embedded factory system (Claims 1 and 17); expose, via a coordinator portal, a plurality of trial design services for designing a clinical trial protocol using an embedded application factory system (Claim 1 and 17); transmitting, using a notification relay service, the messages comprising invitations to participate in the clinical trial to the patient application (Claims 1 and 17) amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as: wherein the trial design services comprise visual language constructs including decision trees…wireframe tools…database schema construction tools… and a visual language…; wherein access to the operational database and the secure communication relay service are constrained by permissions established… and wherein the operational database is partitioned for security and includes trial data… (Claim 1 and 17), see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amounts to limitations consistent with the additional elements in the independent claims (such as claims 2-5,  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-7, 13-16, 22 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8-12, 19, 21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using sensors to provide health measurements via a computing device and receiving/sending data to/from the patient/clinician/coordinator applications through the trial operations service suite (Claim 1); receive one or more messages comprising invitations to participate in a clinical trial (claim 1); receive access to an operational database and a secure communication relay service (claim 1); transmit the messages comprising invitations to participate in the Symantec, MPEP 2106.05(d)(II)(i)). 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a patient sensor configured to obtain health measurements and provide the health measurements to a computing device was considered to be data gathering. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, patient sensor that obtains health measurements and provides to a computing device is a well-understood, routine, and conventional element in the field of computerized healthcare (see Roy reference at Para [0163], [0178]; see Joao reference at Para. [0049]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3 and 5, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, registering for a trial, inviting other candidates to join the trial, communicating with other participants, e.g., receiving or transmitting data over a network, and claims 9-12, accessing the trial operations service suite over the Internet, Symantec, MPEP 2106.05(d)(II)(i); Claim 4, record analysis results and observations in electronic lab notebook, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of (Step 2B: No)
Dependent claims 2-16, 19, 21-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-17, 19, 21-22 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note:  References to pages of Applicant’s Remarks/Arguments are to page numbers as printed. 
Claim Objections
	Prior claim objections are withdrawn in light of Applicant’s amendments. Claim objections have been updated to address amended language. 

101 Rejections
	On page 10, Applicant asserts that “At least as amended, the claims are not directed to an abstract idea and assuming arguendo, the claims recite an abstract idea, any abstract idea is integrated into a practical application.”  On page 11, Applicant cites to 2019 Guidance and asserts that no feature of the claims as amended falls within the enumerated groupings of Abstract ideas in the 2019 Guidance, and presents amended claim language of Claim 1. 

	On page 12, Applicant further asserts that any recited abstract idea is integrated into a practical application and cites to DDR Holdings, arguing that the same rationale used in DDR is applicable to the current application and should be used to determine that the claims are directed to patent-eligible subject matter.  On page 13, Applicant summarizes DDR and rationale explained by USPTO Examples.  Applicant argues “Like the claims in DDR Holdings, the claimed invention utilizes unconventional techniques to solve problems rooted in prior art DDR, the claims were found to be eligible as they were necessarily rooted in computer technology to overcome a problem arising with that technology.  The Specification describes numerous examples of how the claimed invention does not merely use computers as a tool, but instead, the improves the provisioning of clinical trial services and its security”; Applicant further cites to [003], [007], [008] of Specification. However, the cited portions of specification do not disclose technological problems or problems caused by the environment to which the claim is confined (a computer system), in order to provide support that the claimed invention improves upon existing system or cures deficiencies with existing systems. Rather, Applicant merely states, “Existing techniques lack these features”.  As a description of current systems and associated technological problems/shortcomings have not been disclosed in the Specification as originally filed, this argument is unpersuasive. 
	Lastly on page 14, Applicant cites to Claim 1, stating, “Claim 1 also requires controlling the access to electronic content” and includes the limitation “in response to successful registration and enrollment by one or more of the patient application, the clinician application, or the investigator application, provide access to the operational database and a secure communication relay service for multi-media communications."  Applicant cites to [0148] of Specification for explaining the secure relay service and argues, “a computing system is required for performing these features. Therefore, the solution effected by the invention recited in claim 1 is rooted in computer technology and is therefore a practical application.”  Examiner notes that merely including a computing system does not render the claim patent-eligible; see MPEP 2106.04(a)(2)(II), which states that “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.” Additionally, MPEP 2106.05(a)(I) improvement of computer capabilities, but rather uses computers as a tool for designing and establishing a clinical trial.  Applicant concludes by asserting “the solution…is rooted in computer technology”.  As stated above, the Specification has not disclosed a problem to which the claimed invention provides a solution. 
	For the above reasons, the 101 rejection is maintained.  


103 Rejections
	103 rejections are withdrawn in view of Applicant’s amendments to claims. The references of record are understood to be the closest prior art, but fail to expressly teach or suggest, either alone or in combination, the features found in the independent claims as amended. Specifically, the scope of the claims have been amended to recite “expose, via a coordinator portal a plurality of trial design services for designing a clinical trial protocol using an embedded application factory system, wherein the trial design services comprise visual language constructs including decision-trees for generating surveys and protocols for a clinical trial, wireframe tools for generating screen layouts of user applications used in the clinical trial, database schema construction tools for configuring the operational database to specific requirements of the clinical trial, and a visual language for designing and training machine learning algorithms to be used as trial-specific analytics modules for the clinical trial” and “in response to successful registration and enrollment by one or more of the patient application, the clinician application, or the investigator application, provide access to the operational database and a secure communication relay service for multi-media communications, wherein access to the operational database and the secure communication relay service are constrained by permissions established based on at least one trial design selection from among the trial design 

	
Conclusion
                                                                                                                                                                                                     	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626